           Case 1:18-cv-02610-TJK Document 7 Filed 11/13/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 CABLE NEWS NETWORK, INC. and ABILIO
 JAMES ACOSTA,


                Plaintiffs,

      v.

 DONALD J. TRUMP, in his official capacity as
 President of the United States; JOHN F. KELLY, in
 his official capacity as Chief of Staff to the President
 of the United States; WILLIAM SHINE, in his
 official capacity as Deputy Chief of Staff to the            Case No.
 President of the United States; SARAH HUCKABEE
 SANDERS, in her official capacity as Press Secretary
 to the President of the United States; the UNITED
 STATES SECRET SERVICE; RANDOLPH ALLES,
 in his official capacity as Director of the United
 States Secret Service; and JOHN DOE, Secret
 Service Agent, in his official capacity,

                Defendants.




                                     Appearance of Counsel

       To: The clerk of court and all parties of record

       I am admitted or otherwise authorized to practice in this court, and I appear in this case as

counsel for Plaintiffs Cable News Network, Inc. and Abilio James Acosta.



Dated: November 13, 2018

                                                      Respectfully submitted,

                                                      /s/ Theodore B. Olson
Case 1:18-cv-02610-TJK Document 7 Filed 11/13/18 Page 2 of 2



                                Theodore B. Olson
                                D.C. Bar #367456
                                tolson@gibsondunn.com
                                GIBSON, DUNN & CRUTCHER LLP
                                1050 Connecticut Avenue, N.W.
                                Washington, D.C. 20036
                                Tel: (202) 955-8688
                                Fax: (202) 530-9575


                                Attorney for Plaintiffs Cable News Network,
                                Inc. and Abilio James Acosta
